Citation Nr: 1100121	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Navy from 
August 1964 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
December 2002 and March 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which, in pertinent part, denied entitlement to 
service connection for Type II diabetes mellitus.

In November 2006, the Veteran's claim was held in abeyance by the 
Board in keeping with the direction of the Chairman's Memorandum 
01-06-24, dated in September 2006.  The memorandum directed that 
the processing of claims for compensation based on exposure to 
herbicides affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 20 Vet. 
App. 256 (2006), be stayed pending an appeal of that decision.  
Specifically, the stay was applicable in those cases where a 
claim for service connection was based on exposure to herbicides 
and the only evidence of exposure was the receipt of the Vietnam 
Service Medal (VSM) or service on a vessel off the shore of 
Vietnam.  The stay on processing these claims was lifted by way 
of a Chairman's Memorandum, 01-09-03, dated in January 2009.  The 
lifting of the stay was predicated on a decision by the United 
States Court of Appeals of the Federal Circuit in Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed the 
Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, the Board will now proceed with the 
Veteran's claim.

In April 2004, VA received the Veteran's Substantive Appeal (on 
VA Form 9) concerning the denial of his claim for service 
connection for posttraumatic stress disorder (PTSD).  In November 
2006 the Board remanded the PTSD claim for additional 
development.  However, a rating decision since issued in June 
2010 granted that claim and he did not appeal either the initial 
disability rating or effective date assigned.  Therefore, that 
claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service connection 
is granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues such 
as the compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2010).

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the Appeals Management Center (AMC) in a June 2010 
statement, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served aboard the USS RANGER and the USS 
CONSTELLATION in the deep waters offshore of the Republic of 
Vietnam (Vietnam) and was awarded the Vietnam Service Medal 
(VSM), but there is no competent and credible evidence that he 
ever set foot in country or on the inland waterways, so no 
presumed exposure to Agent Orange or other herbicide, and his lay 
testimony concerning this is not credible to alternatively 
establish this exposure on a factual basis.

2.  The Veteran's Type II diabetes mellitus was not manifested 
during his active military service, is not shown to be causally 
or etiologically related to his service (to include herbicide 
exposure), and is not shown to have manifested to a degree of 10 
percent or more within one year from the date of separation from 
service.


CONCLUSION OF LAW

The Veteran's Type II diabetes mellitus was not incurred in or 
aggravated by his active military service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2002, March 2003, and May 2009 provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, and an explanation of what evidence was to be provided 
by him and what evidence VA would attempt to obtain on his 
behalf.  The May 2009 letter also provided the Veteran with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The May 2009 letter was not provided before the initial RO 
adjudication of his claim in December 2002 and March 2004.  
However, since providing that additional notice, the AMC has gone 
back and readjudicated his claim in the June 2010 Supplemental 
Statement of the Case (SSOC) based on any additional evidence 
received in response to that additional notice and since the 
initial rating decisions at issue and Statement of the Case 
(SOC).  This is important to point out because if, as here, the 
notice provided prior to the initial adjudication of the claim 
was inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and then 
going back and readjudicating the claim, including in a SOC or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  In 
other words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs, personnel 
records, VA treatment records, private treatment records, and 
VetCenter treatment records have been obtained.  He was afforded 
the opportunity for a personal hearing with a Decision Review 
Officer (DRO) in November 2003.  The Board does not have notice 
of any additional relevant evidence that is available but has not 
been obtained.  

The Board realizes that, to date, VA has not provided the Veteran 
an examination or sought a medical opinion in response to his 
claim.  As will be discussed in detail below, the Board finds 
that an examination and opinion are not needed to fairly decide 
the claim because there is no suggestion the Veteran had Type II 
diabetes mellitus while in the military.  There also is no 
medical nexus evidence otherwise suggesting this disorder is 
related to his military service - including by way of herbicide 
exposure.  Thus, the Board finds that an examination and opinion 
are not needed to adjudicate the Veteran's claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection

The Veteran seeks service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure. 

At the outset, the Board will first address several theories of 
presumptive service connection available for the Veteran's claim.  

First, certain diseases, chronic in nature, may be presumed to 
have been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more within 
one year from separation from active service, even though there 
is no evidence of the disease during service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus 
has been identified as a chronic disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a). However, the Board 
finds that the Veteran is not entitled to presumptive service 
connection for this disorder.  The earliest post-service medical 
treatment records pertaining to the Veteran's Type II diabetes 
mellitus are dated from 2000, and the Veteran was separated from 
active duty in 1968.  Because no findings and/or diagnosis of 
diabetes mellitus was made within one year of the Veteran's 
service separation, the presumption for service connection for 
chronic diseases does not apply.

Second, service connection may be awarded for a "chronic" 
disorder when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
disorder); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present disorder.  38 C.F.R. § 3.303; See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The Veteran here does 
not contend that he has had his diabetes mellitus since service, 
nor does the evidence suggest such a possibility.  Again, the 
earliest medical evidence associated with the claims file and 
pertaining to the Veteran's Type II diabetes mellitus is dated 
from 2000, over 30 years after the Veteran's service separation.  
No further discussion of this theory of service connection is 
required.

Finally, certain diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
Vietnam during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Type II diabetes mellitus is one of 
the diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of this presumption includes 
service in the waters offshore or service in other locations if 
the conditions of service involved duty or visitation to Vietnam 
from January 9, 1962, to May 7, 1975.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2010).

On May 8, 2008, the Federal Circuit issued its decision in Haas, 
525 F.3d at 
1187-90, where it confirmed VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence at some 
point on the landmass or inland waters of Vietnam in order to 
benefit from the regulation's presumption.  A Veteran who never 
went ashore from ship on which he served in Vietnamese coastal 
waters was not entitled to presumptive service connection due to 
alleged Agent Orange/herbicide exposure.  Id. at 1193-94.  In 
addition, the Federal Circuit held that "service in Vietnam" will 
not be presumed based upon the Veteran's receipt of a VSM.  Id. 
See also VAOPGCPREC 7-93 (holding that service in Vietnam does 
not include service of a Vietnam era veteran whose only contact 
with Vietnam was participating in high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters offshore of 
Vietnam is not qualifying service in Vietnam).

However, if the Veteran did not serve in Vietnam during the 
Vietnam era, service connection may still be established by proof 
of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Based on the foregoing, there is simply no objective evidence 
indicating that the Veteran set foot in or on the inland 
waterways of Vietnam.  

The Veteran's DD Form 214 indicates that the Veteran is a 
recipient of the VSM.  However, it is well-established that the 
VSM was awarded to all members of the Armed Forces of the United 
States serving in Vietnam and contiguous waters or airspace 
thereover, and for those who served in Thailand, Laos or Cambodia 
while serving in direct support of operations in Vietnam.  See 
Manual of Military Decorations and Awards, 6.6 (U.S. Department 
of Defense Manual 1348.33-M, September 1996).  Further, as noted 
above, the Federal Circuit in Haas held that "service in Vietnam" 
will not be presumed based upon the Veteran's receipt of a VSM.  
Haas, 525 F.3d at 1193-94 (emphasis added).  The Veteran's STRs 
and personnel records are absent for any findings relating to 
duty or visitation on the actual landmass of Vietnam.  

Notably, however, the Veteran does not contend, and the record 
does not otherwise show, that he ever stepped foot on the 
landmass of Vietnam.  See DRO Hearing Transcript, November 2003.  
Rather, he contends that he was exposed to herbicide agents while 
stationed aboard a naval vessel that traveled in the waters of 
Vietnam.  During service, the Veteran was a member of Fighter 
Squadron VF-142.  During the Veteran's military service, the 
Squadron was stationed on two aircraft carriers - the USS RANGER 
and the USS CONSTELLATION - off the coast of Vietnam.  The 
Veteran was a fighter aircraft radar technician, so he was 
responsible for working on various aircraft that were flown over 
Vietnam.  However, as the Veteran previously stated, none of 
these aircraft ever landed in the Republic of Vietnam.  See DRO 
Hearing Transcript, November 2003.  The USS RANGER and the USS 
CONSTELLATION are also not listed as ships with presumed "brown 
water" service on VA's January 2010 and June 2010 Compensation 
and Pension Service's Bulletin.  Additionally, according to the 
Dictionary of American Fighting Ships, the USS RANGER and the USS 
CONSTELLATION were aircraft carriers that were located in the 
deep waters off the coast of Vietnam during the Vietnam era.  See 
http://www.history.navy.mil/danfs/index.html.  Further, in a 
February 2002 statement, the Department of the Army determined 
that they could not confirm that the Veteran was exposed to 
herbicide agents from his service on the USS RANGER after 
reviewing the ship deck logs and ship history.  Moreover, there 
is no evidence that the Veteran was on a ship that was in the 
waterways of Vietnam.  The Veteran has also not alleged that he 
was in a small watercraft that came ashore or that he served in a 
riverboat in the waterways of Vietnam.  Thus, the evidence does 
not establish that the Veteran served in the inland waters of 
Vietnam.  

The Veteran also asserts that he could "see" Vietnam while 
serving aboard his ship.  However, there is no presumption for 
exposure to herbicides for ships offshore.  His service on a 
deep-water naval vessel in waters off the shore of Vietnam in and 
of itself cannot constitute service in Vietnam for purposes of 38 
U.S.C.A. 
§ 101(29)(A).  See VAOPGCPREC 27-97.

For the reasons outlined above, the Board finds that the Veteran 
did not set foot in or on the inland waterways of Vietnam.  Thus, 
the Veteran is not presumed to have been exposed to herbicide 
agents, and the presumptive provisions relating to herbicides and 
Type II diabetes mellitus are inapplicable here.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e), 3.313(a).

Turning to the theory of direct service connection, service 
connection may be granted if the evidence demonstrates that a 
current disorder resulted from an injury or disease that was 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a current 
disorder; (2) medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disorder.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has a current diagnosis of Type II diabetes mellitus.  
In January 2000, the Veteran was diagnosed by Dr. M.S.K., his 
private physician, with diabetes.  However, a review of the 
Veteran's STRs does not indicate complaints of, a diagnosis of, 
or treatment for Type II diabetes mellitus or suspicions of Type 
II diabetes mellitus during service.  The Veteran's separation 
examination was normal.  And, as previously mentioned, the 
Veteran's Type II diabetes mellitus was first diagnosed in 2000, 
more than 30 years after his separation from the service.  This 
intervening lapse of so many years between his separation from 
military service and the first documented manifestation of this 
claimed disorder is probative evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).  Additionally, there is no medical 
opinion in the claims file linking the Veteran's Type II diabetes 
mellitus directly to his active military service, to include 
herbicide exposure.  Based on this evidence, the Board cannot 
find that the Veteran's Type II diabetes mellitus was directly 
incurred during his active military service.

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that his Type II diabetes 
mellitus is related to his active military service, to include 
herbicide exposure.  However, the resolution of an issue that 
involves medical knowledge, such as the diagnosis of a disorder 
and the determination of medical etiology, requires professional 
expertise.  It is also true that the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of the disorder or symptoms of the disorder subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  However, Type II diabetes mellitus requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore may not be established by lay 
opinions on etiology.

In summary, for the foregoing reasons and bases, the Board places 
greater probative value on the medical evidence, which shows that 
the Veteran's Type II diabetes mellitus is unrelated to his 
active military service, as opposed to the Veteran's own 
statements in support of his claim.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for Type II 
diabetes mellitus on either a presumptive or direct basis.  And 
as the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal 
is denied.


ORDER

The claim for service connection for Type II diabetes mellitus, 
to include as due to herbicide exposure, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


